DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of the amended claims recite, in part, “initiating a resume procedure for an SDT in a second cell while the UE is in the RRC_INACTIVE state”. The applicants allege that the subject matter can be found in the following paragraphs:
Par.[0094] The UE may decide whether to use small data transmission based on a threshold related to or associated with at least the amount of data in the UE's buffer. If amount of data is higher than the threshold, UE may initiate an RRC procedure (e.g., a RRC connection resume procedure) to transition to RRCCONNECTED state.

Par.[0110] In one example, when the UE receives the RRC release message (e.g., also called RRC release) and/or a suspend command (e.g., IE suspendConfig) and/or a specific configuration for small data transmission, the UE may enter RRC_INACTIVE state.

Par.[0181 – 0182] The CG configuration may be (re-)configured/(re-)initialized by a specific message (e.g., for small data transmission). More specifically, the specific message (e.g., may be PHY signalling) may be indicated via a DCI format with CRC scrambled by a specific RNTI (e.g., C- RNTI, I-RNTI, P-RNTI, and/or a specific RNTI for small data transmission, etc.) [0182]  The specific message may be an RRC message (e.g., RRC release message and/or with suspend command (e.g., IE suspendConfig) and/or with a specific configuration for small data transmission), which may be used to (re-)configure/(re-)initializethe CG configuration(s).

As can be seen from the above paragraphs, the disclosure teaches receiving a connection release with suspend configuration, and performing small data transmission in general. However, there is no teaching for a UE to handover to a second cell, perform an RRC_Resume procedure for SDT, and then releasing the configuration when the UE transitions from the first cell to the second cell. 
It is unclear from the specification that the resume procedure that is performed at the second cell is done using resources for SDT. After reviewing the specification the disclosure teaches:
Par.[0052] which recites, in part, “In some implementations, the suspension of the RRC connection may be initiated by the NW. When the RRC connection is suspended, the UE may store the UE Inactive AS context and any configuration (e.g., CG configuration) received from the NW and transition to RRC_INACTIVE state. If the UE is configured with SCG, the UE may release the SCG configuration upon initiating a RRC Connection Resume procedure.”
That is, the disclosure teaches that upon initialization of the resume procedure the UE releases the configured grant which is used for SDT. Thus, the applicants amendments are not taught by the specification as filed, thus, the claims 1, 11, and each of their respective dependent claims are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (US 2020/0100321 A1) in view of Tseng et al. (US 2018/0220486 A1).
Regarding claims 1 and 11, Sengupta discloses:
a method performed by a user equipment (UE) for a configured grant (CG) configuration, the method comprising:
receiving a radio resource control (RRC) release message (par.[0121] describes a UE receiving an RRC_Connection_release message) that includes a suspend configuration (par.[0121] which recites, in part, “For example, the set of resources may be configured during RRC Connection Release/RRC suspension (e.g., via RRC Connection Release message).” That is, the release message comprises an RRC suspension configuration. This allows for the context of the UE to be stored so that the UE may use the RRC resume procedure) from a first cell (fig.16 wherein the first cell transmits a connection release message (e.g. element 1610), element 1620 discloses that a UE has performed a handover, thus, the connection release is transmitted at a first cell) of a network (NW) (fig.12 element 1200 which discloses a wireless communications network) with the UE is in RRC_CONNECTED state (par.[0006] which recites, in part, “The resources may be configured while the UE is operating in a connected state (such as a radio resource control (RRC) connected state) and/or upon release of the UE from the connected state.” And fig.4 element 420 which teaches that the NW/eNB transmits to the UE a RRCConnectionRelease message which allows the UE to transition to the idle or inactive state par.[0006] which recites, in part, “Upon a release of the connected state, the UE may transition to a disconnected state (e.g., such as an RRC idle or inactive mode or state).”), the suspend configuration including a Small Data Transmission (SDT) configuration that includes the CG configuration (par.[0006] which recites, in part, “In some aspects, the signal releasing the UE from the connected state (e.g., a connection release message) may carry an explicit or implicit indication of whether the configured resources are to be used by the UE while operating in the disconnected state. The UE may receive the connection release message and determine whether a resource indicator in the connection release message indicates that the set of resources are activated or inactive (e.g., are available or are released) for the UE. When available, the UE may perform grant-free uplink transmissions using the set of resources while operating in the disconnected state.” Fig.4 and element 420 and par.[0155]. The Office takes Official Notice that a configured grant is used for the transmission of small data. For example, the UE may use an EDT procedure for transmitting small data, or use a configured grant in order to transmit small data. If a size of the payload Mobile Originated (MO) is larger than a resource allocated for a configured grant, or the dedicated timing alignment timer has run out the UE may perform RACH with EDT or the UE may perform RACH with and enter into RRCConnected. Thus, the configured grant can be used while the UE is in RRC_Inactive or RRC_Idle such that the UE does not have constantly connect to the network);
entering an RRC_INACTIVE state in response to receiving the suspend configuration (par.[0006] describes a UE which is originally in the active state transitioning to the idle or inactive state in response to receiving the connection release message. (see e.g. fig.4) which discloses the transmission of a connection release message from the NW to the UE and par.[0121] describes the suspend configuration in the release message); and
releasing the CG configuration if the UE moves from the first cell to the second cell (fig.16 element 1625 discloses that the base station in RRC_Inactive receives after handover a message (e.g. a connection release message) indicating to deactivate the resources, par.[0123] which recites, in part, “As discussed, UE 210 may use the resource indicator carried or otherwise conveyed in the connection release message to determine whether the configured set of resources are active (e.g., available) or inactive (e.g., released) during the disconnected state of UE 210. In some aspects, the connection release message (e.g., RRC Connection Release message) may contain an implicit and/or explicit indication (e.g., implicit and/or explicit resource indicator).”).
While the disclosure of Sengupta substantially discloses the claimed invention, it does not explicitly disclose:
initiating a resume procedure for an SDT in a second cell while the UE is in the RRC_INACTIVE state.
However, the technique for a UE in RRC_INACTIVE or RRC_IDLE to handover to a target cell and perform RRC_RESUME for SDT was well-known before the effective filing date of the claimed invention.
For example, the disclosure of Tseng teaches:
initiating a resume procedure for an SDT in a second cell while the UE is in the RRC_INACTIVE state (fig.2 element 220 and par.[0057] which recites, in part, “Target cell 406 may receive the RRC resume request in the MSG1 of random access procedure. In some embodiments, for UL small packet transmission, the small data may be multiplexed with the preamble and the RRC resume request in the MSG 1.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the configured grant configuration methods as discussed in Sengupta with the resume methods as discussed in Tseng. The motivation/suggestion would have been to allow for greater UE mobility while still allowing the UE perform low-overhead small data transmissions which allows for power savings at the UE. 
 

Regarding claims 3 and 13, Sengupta discloses:
Storing the CG configuration in response to receiving the RRC release message (par.[0189] discloses that the UE receives the connection release message comprising the grant-free uplink indication of resources (e.g. a configured grant), then the UE stores the code or computer executable instructions in the memory 830, par.[0193]. Furthermore, the transition to RRC_Inactive requires the UE to store or save UE context such that the UE may transition to the RRC_CONNECTED via RESUME or another access mechanism).

Claim 4-5, 14-15, and 21-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta and Tseng as applied to claims 1 and 11, in view of Babaei (US 2021/0259040 A1).
Regarding claims 4 and 14, Sengupta and Tseng discloses:
releasing the CG configuration while the UE is in the RRC_INACTIVE state (see rejection of claims 1 and 11 above), however, the disclose of Sengupta does not explicitly disclose:
starting or restarting a Timing Alignment Timer (TAT) in response to receiving the RRC release message, the TA timer being configured in the RRC release message; and
releasing the CG configuration if the TAT expires. 
In an analogous art, Babaei discloses:
clearing a CG resource configured by CG configuring if a timing alignment timer expires while the UE is in the RRC_INACTIVE state (par.[0266 - 0267] and fig.23 which recites, in part, “The RRC release message may indicate transitioning of a wireless device from an RRC_CONNECTED state to an RRC_INACTIVE state. The RRC release message may comprise a suspend config information element indicating transitioning from the RRC_CONNECTED state to the RRC_INACTIVE state and/or suspending an RRC connection with the wireless device…….. In an example embodiment, the wireless device may start a timer based on the receiving the RRC release message.”. par.[0267] which recites, in part, “In an example, the wireless device may start the timer based on the RRC release message (e.g., the suspend config information element in the RRC release message. par.[0237] which teaches that when a Primary Cell TAG expires the UE will release uplink and downlink resources).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods for configuring a grant-free resources as discussed in Sengupta and Tseng with the TAT information in the release message as discussed in Babaei. The motivation/suggestion would have been to release the preconfigured resources at a time when the UE is out of the tracking area or when the resources haven’t been used for a period of time, the effect being that the resource utilization in the cell area is increased. 

Regarding claims 5 and 15,  the disclosure of Babaei teaches:
starting or restarting the TA timer if the UE receives a Timing Advance command while the UE is in the RRC_INACTIVE state, the Timing Advance command being included in one of a Random Access Response (RAR), a Medium Access Control (MAC) Control Element (CE) and a Message B (MSGB) (par.[0464] which recites, in part, “While in the RRC inactive state, the wireless device may receive a timing advance command (e.g., via a RAR message in a random access process or based on a timing advance MAC CE or based on an RRC message (e.g., a parameter in an RRC release message may indicate the timing advance)). The timing advance command may indicate a timing advance value. The wireless device may start the time alignment timer in response to receiving the timing advance command.”).

Regarding claims 21 and 23, Babaei discloses:
starting or restarting the TA timer in response to receiving the RRC release message (par.[0275] describes starting the TAT. This allows for the UE store a context at the network, when the TAT expires the context may no longer be valid), wherein the TA timer is configured in the RRC release message (par.[0274 and 0459] which describes the TAT being configured in the release message).
Regarding claim 22 and 24, Babaei disclsoes:
Wherein the first cell is the primary cell (the office notes that the primary cell or anchor cell is the first cell, with secondary cells generally being small cells or femto cells. Furthermore, the disclosure of Babaei teaches a primary cell par.[0122] which specifically discloses that the primary cell, is the cell that the UE is initially connected to).

Claim 6, 8, 16, and 18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta and Tseng as applied to claims 1 and 11 above, in view of Awad et al. (WO 2020/259960 A1).
Regarding claims 6 and 16, Sengupta and Tseng discloses the method of claim 1, but does not disclose:
determining whether to clear a CG resource configured by the CG based on a measurement of a Reference Signal Receiving Power (RSRP) (pg.16 lines 20 – 30 discloses that Configured Grants (CG) should be deactivated based on the RSRP).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques disclosed in Sengupta and Tseng with the methods as discussed in Awad for deactivating a CG. The motivation/suggestion would have been to reduce the waste of resources that are not being used due to the resource being incompatible with needs or signalling threshold. 

Regarding claims 8 and 18, Awad discloses:
clearing the CG resource if a change of the RSRP is higher than a threshold (pg.16 lines 20-30 discloses if the RSRP is higher/lower than a threshold).

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta and Tseng as applied to claims 1 and 11 above, in view of Awad as applied to claims 6 and 16, and further in view of Kim et al. (US 2018/0279152 A1).
Regarding claims 7 and 14, the disclosure of Sengupta teaches deactivating a configured grant using the RRC_CONNECTION_RELEASE message, and also the transmission of synchronization signal (par.[0098]). The disclosure of Awad teaches deactivating the configured grant when RSRP based on a threshold, and further discloses deactivating the resources when a specific timer runs out. The disclosures of Sengupta and Awad do not teach:
clearing the CG resource if the RSRP for a Synchronization Signal Block (SSB) is lower than a threshold.
In an analogous art, Kim discloses:
clearing the CG resource if the RSRP for a Synchronization Signal Block (SSB) is lower than a threshold (par.[0182] which recites, in part, “the terminal measures Reference Signal Received Power (RSRP), then determines that the terminal is out of coverage in a case in which the measurement result is equal to or smaller than a predetermined threshold value, and releases SPS.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the release methods as discussed in Sengupta and Tseng, with the methods as discussed in Awad, with the release methods as discussed in Kim. The motivation/suggestion would have been to release the configured grant when the UE is no longer capable of effectively using the resources, such that the resource utilization in the network is improved. 

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. With regard to the applicants assertion that Sengupta (US 2020/0100321 A1) in view of Tseng (US 2018/0220486 A1) does not disclose:
“a suspend configuration, the suspend configuration including a Small Data Transmission (SDT) configuration that includes the CG configuration;
entering an RRC_INACTIVE state in response to receiving the suspend configuration; and
initiating a resume procedure for an SDT”.
The office respectfully disagrees.
The office notes that Sengupta is directed to a method at a User Equipment wherein the (UE) is configured to receive from the network a connection release message, the connection release message including a resource indicator, wherein the resources are directed to grant-free uplink transmissions (see e.g. Abstract). The office notes that small data transmission are made using the grant-free resources, (see e.g. par.[0075] and Early Data transmission), wherein the UE if the uplink message size is equal to or less than a threshold supported by the EDT, the UE may transmit the uplink data using the SPS/grant-free resources. Furthermore, the disclosure of Sengupta teaches that the connection release message comprises a suspend configuration (see e.g. par.[0121] which discloses that the resources can be configured during the RRC Connection Release/RRC Suspension). The office notes that the suspend configuration is important when releasing a UE to RRC_INACTIVE because with RRC_INACTIVE the context of the UE is stored at a serving base station, and may be shared to a target/neighboring base station or cell. The UE may participate in the RRC_RESUME procedure, by transmitting the RRC_RESUME Request, which is well-known to be sent for EDT/SDT or when resuming a previous connection without EDT/SDT. While the disclosure of Sengupta does not explicitly disclose the resume procedure, the disclosure of Tseng substantially discloses this feature. That is, the disclosure of Tseng teaches a UE being handed over from a source base station to a target base station, and performing RRC_RESUME for SDT at the target base station (see e.g. par.[0057]). As discussed above, the UE may be inactive on the source, the source may handover the UE to the target, and the source may share UE context with the target, thus allowing the target to resume a previous connection or perform SDT using stored UE-context at the base station. As discussed above, the Office believes the combination of Sengupta in view of Tseng substantially discloses the claimed invention, and therefore, the claims stand as rejected as the combination of references substantially disclose and render obvious each and every limitation of the claims. Furthermore, the Office previously used 3GPP 38.331 ver. 15.4.0 Release 15, “5G; NR; Radio Resource Control (RRC); Protocol Specification fig.4.2.1-1 discloses the RRC_CONNECTION_RELEASE comprising a suspendConfig ID for storing the context of the UE at the network, and allowing the UE to enter into a low-power state such as RRC_INACTIVE. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johansson et al. (US 2018/0042057 A1) “Efficient Delivery Method and Apparatuses for Infrequent Small Data” par.[0051 – 0057]
da Silva et al. (US 2018/0302914 A1) “Methods and Apparatus for Managing Small Data Transmission from User Equipments, for Managing Radio Resource Control States of User Equipments, and for Managing a Radio Resource Control Context and State of User Equipments”
Wei et al. (US 2018/0176834 A1) “State Transition Method of Wireless Communication System” par.[0035]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411